—Order, Supreme Court, Bronx County (George Friedman, J.), entered on or about September 8, 1997, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously re*139versed, on the law, without costs, defendant’s motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint.
There is nothing in the record which indicates that the puddle in front of the lobby elevator upon which plaintiff slipped as she was leaving the building was one of the puddles she observed 20 to 25 minutes prior to her fall when she first returned home from work. As such, plaintiff has failed to establish that the particular puddle of water she slipped on existed for an appreciable length of time so as to permit defendant’s employees to rectify the dangerous condition (see, Serrano v Haran Realty Co., 234 AD2d 86; Crawford v MRI Broadway Rental, 254 AD2d 68). Moreover, it cannot be concluded that defendant was affirmatively negligent in causing plaintiffs injuries (see, Kovelsky v City Univ., 221 AD2d 234).
Reargument granted, and upon reargument, this Court’s unpublished decision and order entered on June 9, 1998 recalled and vacated and a new decision and order substituted therefor; insofar as it seeks leave to appeal to the Court of Appeals, the motion is denied. Concur — Sullivan, J. P., Rosenberger, Wallach and Andidas, JJ.